This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is error in the said decree insofar as it allows a solicitor's fee of $9,940.00. Brett v. The First National Bank of Marianna; Brooks v. Roberts, decided at this term. It is ordered that the chancellor may take testimony of the complainants as to the amount of solicitor's fees within the terms of the mortgage agreed by them to be paid to their *Page 297 
solicitor for his services and amend the decree rendered by substituting such amount so proven for the sum allowed in the decree appealed from. Decree affirmed in other respects.
TERRELL, C. J., AND WHITFIELD, ELLIS, BROWN AND BUFORD, J. J., concur.